DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1 (Currently Amended):  An automatic drip feeder, comprising at least one container, at least one container cover matched with the container, and at least one piston air pump, wherein:
the container is used for containing to-be-added liquid, the container cover is matched with the container and is provided with an air inlet and an outlet, and the outlet is connected with a hollow tube and extends into the container;
the piston air pump is provided with a suction port and an air outlet, the air outlet is communicated with the air inlet of the container, and a piston of the piston air pump is driven by a driving part to reciprocate to realize air suction or exhaust; when the piston air pump exhausts air, the air is guided into the container, so that the liquid in the container drops out via the outlet; every time the piston is driven by the driving part to reciprocate once, a touch switch is synchronously triggered, so that the reciprocating times of the piston are obtained, and then the liquid is controllably added;
one said piston air pump corresponds to one said container, or one said piston air pump corresponds to two or more said containers.
Claim 4 (Currently Amended):  The automatic drip feeder according to claim 1, wherein the piston air pump comprises a cylinder body, a membrane and a valve deck, an end face of the cylinder body is assembled on the valve deck through the membrane and is provided with an exhaust hole and a suction hole, the valve deck is provided with an air exhaust channel and an air suction channel which respectively correspond to the exhaust hole and the suction hole in the end face of the cylinder body, the membrane is provided with an air exhaust part and an air suction part, the air exhaust part corresponds to the air exhaust channel and the exhaust hole, and the air suction part corresponds to the air suction channel and the suction hole, wherein:
an opening of the air exhaust channel of the valve deck is larger than the air exhaust part of the membrane, and the air exhaust part of the membrane is larger than the exhaust hole in the end face of the cylinder body;
an opening of the air suction channel of the valve deck is smaller than the air suction part of the membrane, and the air suction part of the membrane is smaller than the suction hole in the end face of the cylinder body.
Claim 6 (Currently Amended):  The automatic drip feeder according to claim 1, wherein the container cover comprises an outer cover and an inner cover, the air inlet and the outlet are formed in the outer cover and penetrate through the inner cover to extend into an inner cavity of the container, the inner cover is connected with the container in a threaded manner, an annular clamping groove is formed in the inner cover in a circumferential direction, the outer cover is installed and positioned in the annular clamping groove through one or more fasteners arranged on a side face of the outer cover, and a matching face of the outer cover and the inner cover is provided with an axial positioning column and an axial matching groove to define a direction of the air inlet and a direction of the outlet.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Chiu, P. (US Pat. Pub. No. 2019/0249888, which an effective filing date of February 9, 2018)-which is considered the closest prior art of record, discloses a humidifier (#100) with a regular addition of fixed quantity of essential oil capable of being located in public areas, i.e. purification and aroma humidifier, comprising a main body (#11) and a water storage bucket (#12), i.e. water trough, mounted to the main body (#11), the water storage bucket (#12) is provided with a receiving groove (#131) used for receiving an essential oil supplier (#13) mounted on the main body (#11), wherein the essential oil supplier (#13) includes at least one essential oil bottle (#132), i.e. container with an essential oil contained in the container of the essential oil supplier (#13), which is quantitatively added to the water storage bucket (#12) of the humidifier (#100) via a feed port (#119) (see figures 3-4 and paragraphs [0021]-[0023] and [0026]).
The essential oil supplier (#13) comprises at least one essential oil bottle (#132) which contains an essential oil and the bottle is provided with an outlet (#138), and a peristaltic pump (#133) provided with a suction port (#136) and outlet (#137) for regularly drawing a fixed quantity of essential oil from the essential oil bottle (#132) to the humidifier (#100) in order to keep fragrance continuous during the process of supplying mist by the humidifier (#100) (see figures 3-4, and paragraphs [0011] and [0024]).
The differences between Chiu and the instant invention is that Chiu fails to disclose: (1) wherein the essential oil supplier is an automatic drip feeder, (2) wherein the container is provided with an air inlet, and the outlet is connected with a hollow tube and extends into the container, (3) wherein the pump is a piston air pump provided with an air outlet, the air outlet being communicated with the air inlet of the container, and a piston of the air pump is driven by a driving part to reciprocate to realize air suction or exhaust, (4) when the piston air pump exhausts air, the air is guided into the container, so that the liquid in the container drops out via the outlet, (5) every time the piston is driven by the driving part to reciprocate once, a touch switch is synchronously triggered, so that the reciprocating times of the piston are obtained, and then the liquid is controllably added, and (6) one said piston air pump corresponds to one said container, or one said piston air pump corresponds to two or more said containers.
Applicant discloses on paragraphs [0008]-[0009] of instant specification that: “To overcome the defects of manual addition of existing purification and aroma humidifiers, the invention provides an automatic drip feeder capable of continuously and controllably adding essential oil, aromatic liquid or any other desired liquid.  Meanwhile, the invention further provides a purification and aroma humidifier using the automatic drip feeder for adding essential oil. Essential oil is continuously added to the humidifier, so that the problem of the lack of an aromatic effect in the middle and later stages of existing aroma humidifiers is solved.”
Applicant further discloses on paragraph [0029] of instant specification that: “As an independent module, the automatic drip feeder can be applied to various humidifiers, aroma diffusers and aroma humidifiers to automatically add essential oil, can also be applied to perfume blenders and essential oil compound machines having a requirement for automatic liquid addition, and can automatically add aromatic substances as well as any liquids. The purification and aroma humidifier using the automatic drip feeder solves the problem that most existing humidifiers have a good aromatic effect in the early stage in use, while the aromatic effect disappears in the middle and later stages.”
There is no reason, motivation or suggestion in Chiu, alone or in combination, which would motivate one of ordinary skill in the art to have an automatic drip feeder and purification and aroma humidifier with the above configuration, as claimed by the applicant, in order to arrive at the claimed invention.  For this reason, the above claims are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JELITZA M PEREZ/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        ,